WOLLE, Justice
(dissenting).
The defendant board as fact finder determined that the plaintiff’s disabling disease, systemic lupus erythematosus, was not “in*862curred in or aggravated by the actual performance of duty,” a statutory prerequisite for accidental disability benefits. Iowa Code § 411.6(5) (1985). The majority opinion overturns that fact-bound decision on alternative theories: (1) the statutory presumption of section 411.6(5) is a “conclusive presumption,” or (2) in any event “there was no evidence at variance with the presumption.” I dissent because I read differently than the majority the Iowa law governing the first point and the evidence pertinent to the second point. I do agree with the majority that one potential issue— whether lupus is a heart or lung disease— was not argued and therefore need not be addressed.
I. Ten years ago, in Carstensen v. Board of Trustees, 253 N.W.2d 560 (Iowa 1977), our court was required to interpret and apply the same section 411.6(5) presumption when another police officer contended his disabling heart disease had been contracted or aggravated while on active duty. We there held the presumption could be and was in fact rebutted by a physician’s testimony that the plaintiff’s “incapacity for duty was not incurred in or aggravated by actual performance of duty at some definite time or place.” Id. at 564-65. That Carstensen holding extended beyond our earlier decision in Reisner v. Board of Trustees, 203 N.W.2d 812, 815 (Iowa 1973), where we briefly mentioned the presumption while upholding the board’s conclusion that the plaintiff had not established he was totally and permanently disabled. Under Carstensen, the plaintiff initially has the benefit of the presumption that a heart or lung disease was job-connected, but the presumption can be “effectively overcome or rebutted” by evidence considered by the board. 253 N.W.2d at 565.
I recognize that our court in 1981 cited Reisner in characterizing the section 411.-6(5) presumption as “a conclusive presumption.” Benson v. Fort Dodge Police Pension Board of Trustees, 312 N.W.2d 548, 551 (Iowa 1981). That comment in Benson is pure dictum. The plaintiff in Benson was denied disability benefits when we upheld the board’s determination that hypertension was not a heart disease within the meaning of the statute. Id.
In summary, then, the majority’s characterization of the presumption as conclusive is based on Benson dictum that cited only Reisner dictum and neither mentioried nor explained away the intervening contrary Carstensen holding. The board’s determination that the presumption was rebut-table, on the other hand, is rooted in the Carstensen holding. I would disapprove the dictum in Benson and follow the Car-stensen holding that the statutory presumption is rebuttable.
I reject the plaintiff’s contention that our legislature intended the presumption to be conclusive. We should consider the “consequences of a particular construction.” Iowa Code § 4.6. Did our legislators really intend to allow disability benefits even when a heart or lung disease was without question entirely unrelated to the employment, for example when brought about solely by excessive cigarette smoking?
I believe the Iowa Legislature intended the presumption to be rebuttable and used its ordinary language to express that meaning. See Iowa Code § 4.1(2). When our legislature has intended a presumption to be conclusive in other contexts, it has clearly expressed that meaning by using the words “conclusively” or “conclusive” to describe the presumption. See, e.g., Iowa Code § 87.12 (for purposes of compensation liability insurance, it “shall be conclusively presumed that the work and operation of any and all coal mines ... is an extra hazardous business.... ”); Iowa Code § 558.8 (affidavits explanatory of title “shall raise a presumption from the date of recording that the purported facts stated therein are true;” after three years “such presumption shall be conclusive”); Iowa Code § 622.62(3) (certain court actions “shall be conclusively presumed to be lawful”); Iowa Code § 633.237 (under identified circumstances “it shall be conclusively presumed that the [surviving spouse] consents to the provisions of the will and *863elects to take thereunder”). Our rule of thumb should be that a statutory presumption is rebuttable, not conclusive, unless the legislature has clearly expressed the contrary intent by saying it is conclusive.
II. I also find sufficient evidence to uphold the board’s factual determination that the plaintiff’s disabling lupus disease was not incurred in or aggravated by the police work. That finding of ultimate fact would overcome the section 411.6(5) presumption.
Our narrow scope of review in this cer-tiorari action is to determine whether the board committed an error of law, not to determine whether we agree with the board’s evaluation of the evidence. State v. Cullison, 227 N.W.2d 121, 126 (Iowa 1975); Reisner, 203 N.W.2d at 814 (“We consider only whether the decision is supported by any substantial competent evidence, and the burden of showing illegality rests upon him who asserts it.”). We review the evidence in the light most favorable to the board’s decision.
The board had before it not just the evidence mentioned in the majority opinion but also the following opinion of a medical doctor that goes significantly beyond his initial “unknown etiology” comment:
Systematic lupus erythematosus is of unknown etiology. There is no evidence in the file to indicate that factors relating to police work, such as injury or stress, can be considered as causing this serious medical illness. This diagnosis apparently was firmly established in May, 1984, and heart murmurs were first noted sometime in 1984 along with a serious episode of pneumonia.
(Emphasis added.) From that medical opinion the board reasonably concluded that whatever caused or aggravated the lupus, it was not the plaintiff’s work as a police officer.
Here, as in Reisner, id. at 815, and Carstensen, 253 N.W.2d at 564-65, the medical evidence was in direct conflict on critical issues which the board resolved against each plaintiff. I would uphold the board’s determination that lupus was not a job-connected disease. Consequently I would reverse the district court decision and annul the writ of certiorari.
REYNOLDSON, C.J., and McGIVERIN and SCHULTZ, JJ., join this dissent.